CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE
 
This Settlement Agreement and Release (“Agreement”) is made and entered as of
the 23rd day of October 2012 (the “Effective Date”) by and between National Fire
Insurance Company of Hartford (“National Fire”) and American Casualty Company of
Reading, PA (“American Casualty”), on the one side, and OMP, Inc. and Obagi
Medical Products, Inc., (collectively, “OMP”) on the other side. National Fire,
American Casualty and OMP are collectively referred to as “the Parties.”
 
I.           DEFINITIONS
 
The following definitions are provided for purposes of this Agreement only. As
the context requires, each defined term stated in a singular form shall include
the plural form and vice versa. The Parties agree that the defined terms shall
have the following meanings for purposes of this Agreement:
 
A.           “ZO Skin Health Lawsuit” means the lawsuit styled ZO Skin Health,
Inc. v. OMP, Inc. et al., Los Angeles Superior Court Case No. BC 429414, filed
on or about January 7, 2010 in the California Superior Court, County of Los
Angeles.
 
B.           “Obagi Arbitration” means the Demand for Arbitration brought
against OMP by Dr. Zein Obagi, Dr. Zein Obagi, M.D., Inc., Skin Health
Properties, Inc., the Zein and Samar Obagi Family Trust and Samar Obagi, on or
about January 7, 2010.
 
C.           “The Obagi Actions,” collectively, refers to the ZO Skin Health
Lawsuit and the Obagi Arbitration.

 
1

--------------------------------------------------------------------------------

 



D.           “The Obagi Claims” means any and all claims, demands, causes of
action, liabilities or obligations that were asserted or released against OMP in
the Obagi Actions.
 
E.           “Defense Costs” means any and all attorneys’ fees, costs and
expenses incurred and/or paid by OMP in connection with the defense of the Obagi
Actions and/or Obagi Claims.
 
F.           “Settlement Costs” means any and all monies and/or other
consideration paid, given or given up by or on behalf of OMP to settle the Obagi
Actions and/or Obagi Claims.
 
G.           “Coverage Action” means the lawsuit styled National Fire Insurance
Company of Hartford and American Casualty Company of Reading, PA v. OMP, Inc.
and Obagi Medical Products, Inc.,, Case No. CV 11-04209 MWF (JCx), filed May 17,
2011 in the United States District Court for the Central District of California
by National Fire and American Casualty, and the Counterclaim for Breach of
Contract, Breach of the Covenant of Good Faith and Fair Dealing; and Declaratory
Relief filed by OMP.
 
H.           “The Policies” means any and all policies of insurance that any
Insurers (as defined below) issued to OMP, or that name OMP as an insured or
additional insured. The Policies include but are not limited to National Fire
policy number A 4013926279; American Casualty policy number A 4013926296; and
Columbia Casualty Company policy number ADT 209115180.
 
I.           “The Insurers” means National Fire Insurance Company of Hartford,
American Casualty Company of Reading, PA., Columbia Casualty Company and the 
 
 
 
2

--------------------------------------------------------------------------------

 
 
parents, subsidiaries, divisions, holding companies, merged companies,
affiliated companies, acquired companies, predecessors-in-interest,
successors-in-interest, assigns, attorneys, and affiliates of each of those
companies, all solely in their capacities as such; and each of their directors,
officers, shareholders, attorneys, agents and employees, all solely in their
capacities as such.
 
II.           RECITALS
 
WHEREAS, OMP was advised of certain Obagi Claims in or about December 2009; the
ZO Skin Health Lawsuit was filed on or about January 7, 2010, which lawsuit
named OMP, Inc. and Obagi Medical Products, Inc. as defendants; and the Obagi
Arbitration was served on OMP on or about January 7, 2010; and
 
WHEREAS, OMP first provided notice to The Insurers of The Obagi Claims in or
about December 2009; and
 
WHEREAS, OMP first tendered The Obagi Actions to National Fire and American
Casualty for defense and indemnity on or about January 8, 2010; and
 
WHEREAS, certain disputes have arisen between National Fire and American
Casualty, on the one hand, and OMP on the other, regarding any duty on the part
of National Fire and American Casualty to defend and/or indemnify OMP under the
Policies for The Obagi Actions; and
 
WHEREAS, on or about May 17, 2011, National Fire and American Casualty filed
their Complaint in the Coverage Action and, on or about July 7, 2011, OMP filed
the Counterclaim for Breach of Contract, Breach of the Covenant of Good Faith
and Fair Dealing, and Declaratory Relief in the Coverage Action; and
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
WHEREAS, The Insurers and OMP, in order to avoid the expense of litigation and
without any admission or concession of any liability or fault, desire to settle
the claims and disputes that were or could have been the subject of the Coverage
Action;
 
NOW, THEREFORE, in consideration of and reliance on the mutual agreements herein
contained below and intending to be legally bound, the Parties agree as follows:
 
III.           PAYMENT
 
In consideration of the dismissal of the Coverage Action and the release by OMP
in Article IV below, National Fire and American Casualty collectively will pay
to OMP a total of $14.0 million (Fourteen Million Dollars) (“the Settlement
Amount”). OMP acknowledges that National Fire has previously paid $2,725,597.00
(Two Million, Seven Hundred Twenty Five Thousand, Five Hundred Ninety Seven
Dollars) to OMP. On or before October 25, 2012, National Fire and American
Casualty will pay the balance of the Settlement Amount, totaling $11,274,403.00
(Eleven Million, Two Hundred Seventy Four Thousand, Four Hundred and Three
Dollars) by wire transfer to “Abelson Herron LLP (Client Trust Account)” with
the notation “OMP/ZO Skin” as follows:
 

Bank:    1st Century Bank             Bank Address:    1875 Century Park East,
Suite 100        Los Angeles, California 90067              ABA Routing Number:
  122243761           ABA Bank Account No:   2100003223             US Taxpayer
ID:   32-0147297 (Abelson | Herron LLP)           Names on Account:   Abelson |
Herron LLP (Client Trust Account)       333 South Grand Avenue, Suite 1550      
Los Angeles, California 90071          

                    


 
4

--------------------------------------------------------------------------------

 



IV.           RELEASE AND OTHER AGREEMENTS
           A.
OMP, on the one side, and The Insurers, on the other side, each on its own
behalf and on behalf of each of their respective parents, subsidiaries,
divisions, holding companies, merged companies, affiliated companies, acquired
companies, predecessors-in-interest, successors-in-interest, assigns, attorneys,
and affiliates of each of those companies, all solely in their capacities as
such; and each of their directors, officers, stockholders, attorneys, agents and
employees, all solely in their capacities as such (collectively, the “Releasing
Parties”), hereby releases each of the others’ respective Releasing Parties (and
in the case of the Insurers, each of their respective Policies), of and from any
claims and disputes based upon and/or arising out of The Obagi Actions and all
matters released therein; The Obagi Claims, the ZO Skin Health Lawsuit, the
Obagi Arbitration, the Defense Costs, the Settlement Costs and the Coverage
Action, including, without limitation, any and all claims that were or could
have been asserted in the Coverage Action.  For the avoidance of doubt, the
foregoing release includes a release by OMP and its respective Releasing
Parties, and each of them, of all claims that OMP did assert or could have
asserted in the Coverage Action for breach of contract, breach of the covenant
of good faith and fair dealing, unfair claims handling or settlement practice,
fraud, misrepresentation, claims for attorneys’ fees (including “Brandt” fees)
and costs, interest, statutory, code or regulatory violations, and
punitive/exemplary damages and/or any other basis for any claim for damages,
injury, other fees or costs arising out of, related to or connected with the
Insurers’ evaluation and handling of The Obagi Actions, The

 
 
 
5

--------------------------------------------------------------------------------

 
 
Obagi Claims and/or the filing of the Coverage Action, provided however, that
the releases set forth in this Agreement do not release: (1) The Insurers, their
respective released Parties, and/or any of their respective Policies of or for
claims or matters other than those released by this Agreement (in other words,
the foregoing release is a broad claim-release, not a policy release) and (2)
any of the obligations established by this Agreement.

 

     B.
      
National Fire and American Casualty will file a dismissal with prejudice of the
Coverage Action, and OMP will file a dismissal with prejudice of the
Counterclaim, within five (5) days of the receipt by counsel for OMP of the
balance of the Settlement Amount set forth in Article III, the Parties to each
bear their own costs, expenses and attorneys’ fees.

 
V.           OTHER PROVISIONS
 
A.           The Parties acknowledge that they have been advised by legal
counsel about, and are familiar with the provisions of California Civil Code
Section 1542, which states:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.
 
The Parties expressly waive and relinquish any rights and benefits that they may
have thereunder. The Parties acknowledge the significance of the comprehensive
waiver of the rights and benefits under Section 1542 of the California Civil
Code
 
 
6

--------------------------------------------------------------------------------

 
 
and also acknowledge their awareness that the facts and circumstances
surrounding the transactions upon which the release in Section IV is being given
may be discovered to be different from the facts and circumstances now known or
suspected by such Party to be true. Such facts or circumstances may reveal
damages, losses or defenses presently unknown or unsuspected by such Party. Each
Party expressly assumes the risk that such new facts and new circumstances,
damages, losses or defenses may be discovered and further agrees that in the
event new facts and circumstances, damages, losses or defenses are discovered,
the release in Section IV shall, in all respects, remain effective without
modification despite the discovery of such new facts or circumstances, damages,
losses or defenses. This Agreement constitutes a full and complete release of
the matters released herein, regardless of whether those matters are presently
known, unknown, foreseen or unforeseen.
 
B.           This Agreement shall be binding upon and inure to the benefit of
OMP and The Insurers and their successors and assigns. This Agreement does not
and is not intended to create any rights in any third parties.
 
C.           This Agreement reflects the joint drafting efforts of the Parties,
each of which was assisted by experienced counsel. Accordingly, any rule of law
(including without limitation California Civil Code Section 1654) or legal
decision that would require interpretation of any ambiguities in this Agreement
“against” the Party drafting it is not applicable and is waived. This Agreement
constitutes the entire understanding between the Parties concerning the subject
matter herein, superseding any and all prior agreements and understandings.
 
 
7

--------------------------------------------------------------------------------

 
 
D.           The Parties have reached this Agreement on a commercial basis under
the unique circumstances of this case to avoid the cost of further negotiations
and/or litigation among them. Nothing in this Agreement or any of the acts or
omission related thereto is or shall be deemed to be precedential, an admission,
concession or acknowledgement with regard to The Policies, coverage or
liability. Rather, this Agreement has been entered into without any concession
of liability or non-liability whatsoever. Because this Agreement is a pragmatic
compromise agreed to under special circumstances solely to settle the disputes
between the Parties and to avoid disputes in the future, this Agreement has no
precedential or evidentiary value whatsoever. Accordingly, this Agreement and
its provisions are not intended, nor shall they be cited, construed or
represented in any litigation, dispute resolution proceeding, or otherwise, to
reflect the positions of the Parties to this Agreement as to the existence
and/or proper construction of The Policies.
 
E.           No amendment, modification, addendum or revision of this Agreement
shall be valid unless it is in writing and signed by the Parties to be bound, in
which event there need be no separate consideration therefor.
 
VI.           CONFIDENTIALITY
 
A.           This Agreement, all of the terms and information contained herein,
all of the negotiations leading to it, all of the communications generated
pursuant to it, and the implementation hereof (collectively, the “Confidential
Settlement Information”), shall be kept strictly confidential, and shall not be
disclosed to any person, corporation or other entity not a Party or counsel to a
Party to this Agreement except: (i) in response to a subpoena that seeks or
judicial order that
 
 
8

--------------------------------------------------------------------------------

 
 
compels disclosure of Confidential Settlement Information. If any Party is
served with a subpoena or a notice to produce documents that seeks disclosure of
Confidential Settlement Information or a motion to compel disclosure of
Confidential Settlement Information, the Party from which disclosure is sought
will notify the other Party hereto, without delay, of any such subpoena or
motion to compel disclosure, so as to afford the other Party the opportunity to
oppose such subpoena, document production notice or motion. Although a Party
shall give notice of such subpoena or motion without delay, in no event shall
any Party provide fewer than five (5) calendar days’ notice of such subpoena or
motion; (ii)  the Insurer’ reinsurers and retroinsurers;  (iii) the Insurers’
and OMP’s accountants, auditors, lenders, and tax advisors.  Notwithstanding the
foregoing, either Party may at any time make disclosures required by law.
 
 VII.           ADDITIONAL REPRESENTATIONS OF THE PARTIES
 
A.           The Parties have entered into this Agreement in good faith.
 
B.           OMP represents and warrants that, as of the date of this Agreement,
it has received no payment, other than from The Insurers, from any other person
or entity to reimburse it for any Defense Costs or Settlement Costs.
 
C.           The Parties have taken all necessary corporate and legal actions to
duly approve the making and performance of this Agreement and have all requisite
power and authority to execute and deliver this Agreement such that no further
corporate or partnership approval is necessary.
 
D.           The making and performance of this Agreement will not violate any
provision of law or any provision of the Parties’ respective articles of
incorporation or bylaws.
 
 
 
9

--------------------------------------------------------------------------------

 
 
E.           Each Party has received independent legal advice from its attorneys
with respect to the advisability of making the settlement provided for herein.
 
F.           Each Party has made such investigation of the facts pertaining to
this settlement and this Agreement and of all the matters pertaining thereto as
it deems necessary or desirable.
 
G.           Each Party represents and warrants that it has not heretofore
assigned, transferred, or otherwise disposed of any of the claims or rights
being released as a part of this Agreement.
 
H.           This Agreement shall be governed by and construed in accordance
with the substantive law of the State of California, irrespective of whether
California’s conflicts of law principles would require the choice of a law of
some jurisdiction other than California.
 
I.           This Agreement may be executed in counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.
 
J.           Any notice to the Parties required by this Agreement or that for
any other reason is required should be addressed as follows:
 
 
For OMP:              Michael Bruce Abelson
Vincent H. Herron
ABELSON | HERRON LLP
333 South Grand Ave., Suite 1550
Los Angeles, CA 90071

 
Laura Hunter
Vice President & General Counsel
Obagi Medical Products, Inc.
3760 Kilroy Airport Way, 5th Floor
Long Beach, California 90806


For Insurers:         Christopher R. Carroll
David M. Kupfer
 
 
10

--------------------------------------------------------------------------------

 
 
CARROLL, McNULTY & KULL, LLC
120 Mountain View Boulevard
Basking Ridge, NJ 07920


Steven M. Crane
BERKES CRANE ROBINSON & SEAL LLP
515 S. Figueroa St., Suite 1500
Los Angeles, CA 90071




IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the date(s) set forth below:
 

  National Fire Insurance Company of Hartford            
By:
/s/ Timothy McDaniel     Its Claim Consultant     Date: 10/23/12          

 
 

 
American Casualty Company of Reading, PA
           
By:
/s/ Timothy McDaniel     Its Claim Consultant     Date: 10/23/12          

 

  OMP, Inc., and Obagi Medical Products, Inc.            
By:
/s/ Laura Hunter     Its  Vice President & General Counsel     Date: 10/23/12  
 

 




95987.1
 
 
11


--------------------------------------------------------------------------------